COURT OF APPEALS FOR THE
                                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                       01-13-00986-CV
Style:                              Wolfgang Hirczy v. Citibank. N.A.


Date motions filed:                 February 6, 2014
Type of motions:                    Appellee’s Second Motion to Extend Time to File Appellee’s Brief and
                                    Motion to Assess Costs to Supplement Record to Appellant
Party filing motion:                Appellee
Documents to be filed:              Appellee’s Brief

If motion to extend time:
         Original due date:                              January 22, 2014
         Number of previous extensions granted:                    1        Current Due date: February 21, 2014
         Date Requested:                                 30 days from date supplemental clerk’s record is filed

Ordered that motion is:

                   Granted
                     If document is to be filed, document due:
                              Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
          Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________
          Appellee filed its Appellee’s Brief on February 21, 2014. Accordingly, appellee’s second motion to extend time
          to file its brief is dismissed as moot.
          A supplemental clerk’s record was filed with this Court on March 4, 2014. Costs will be assessed as appropriate
          under Texas Rules of Appellate Procedure 34.5(b) and 43.4. Accordingly, appellee’s motion to assess costs to
          supplement the clerk’s record to appellant is dismissed as moot.


Judge's signature:       /s/ Justice Jim Sharp
                         

Panel consists of        ____________________________________________

Date: March 11, 2014




November 7, 2008 Revision